Exhibit 10.1

THIRD AMENDED AND RESTATED LOAN AGREEMENT

THIS THIRD AMENDED AND RESTATED AGREEMENT (“Loan Agreement” or “Agreement”) is
made and entered into as of this 5th day of June, 2020, by and between J.
ALEXANDER’S, LLC, a Tennessee limited liability company ( “Borrower”) and
PINNACLE BANK (“Lender”).

W I T N E S S E T H:

WHEREAS, Lender and Borrower are parties to a certain Second Amended and
Restated Loan Agreement dated May 20, 2015, as amended, restated, modified or
supplemented from time to time by Modification Agreement dated September 3,
2016, and by Modification Agreement dated January 2, 2019, and by Modification
Agreement dated September 3, 2019 (collectively, the “Existing Loan Agreement”)
wherein Lender loaned Borrower funds for the purposes therein stated, said
indebtedness being currently evidenced by (i) that certain Amended and Restated
Promissory Note dated September 3, 2019 in the original principal amount of
$5,000,000.64, (together with any and all extensions, renewals and modifications
thereof, the “Term Note”), (ii) a revolving promissory note dated September 3,
2019 in the maximum principal amount of $1,000,000.00, (together with any and
all extensions, renewals and modifications thereof, the “Existing Revolving
Note”), (iii) that certain Amended and Restated Revolving Promissory Note dated
September 3, 2019 in the maximum principal amount of $20,000,000.00 (together
with any and all extensions, renewals and modifications thereof, the
“Development Note”), and (iv) that certain Amended and Restated Promissory Note
dated September 3, 2019 in the original principal amount of $10,000,000.00 as
amended by Amendment to Promissory Note dated April 15, 2020 (together with any
and all extensions, renewals and modifications thereof, the “Second Term Note”),
the Term Note, Existing Revolving Note, Development Note, and Second Term Note
hereinafter being collectively referred to as the “Existing Notes”; and

WHEREAS, Borrower has applied to Lender for additional financing to provide
additional working capital and general business purposes, including letters of
credit, and Lender has agreed to provide such additional financing by increasing
the Line of Credit, as hereinafter defined in Section 1.1.2. herein, from
$1,000,000.00 to $16,000,000.00 (the “Loan Modification”), subject to the terms
and conditions hereinafter contained; and

WHEREAS, the Borrower has requested and Lender has agreed to amend and restate
the Existing Loan Agreement in its entirety, it being understood that nothing
contained herein shall be deemed a satisfaction or novation of the indebtedness
and obligations created or evidenced by the Existing Loan Agreement or the
Existing Notes as of the date hereof.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Lender and Borrower covenant and agree as follows:

 

1



--------------------------------------------------------------------------------

I. THE LOANS

 

  1.1

Loan. Subject to the terms and provisions of this instrument, Lender has made or
agrees to make available to Borrower:

 

  1.1.1.

A Term Loan in the principal amount of FIVE MILLION AND 64/100 ($5,000,000.64)
DOLLARS, solely for the purposes specifically enumerated herein and certain
costs and expenses related thereto (the “Term Loan”). The Term Loan has been
fully funded prior to the date hereof. The Term Loan is evidenced by the Term
Note.

 

  1.1.2.

A revolving line of credit in the maximum principal amount of SIXTEEN MILLION
AND NO/100 ($16,000,000.00) DOLLARS, to be used for general business purposes,
including working capital needs of Borrower and its subsidiaries, by advancing
said sum to Borrower on a revolving basis from time to time at Borrower’s
request pursuant to the provisions herein contained (the “Line of Credit”). The
Line of Credit shall be evidenced by the “Revolving Note”. The Revolving Note
shall be deemed to refer to an Amended and Restated Revolving Promissory Note of
even date herewith in the maximum principal amount of $16,000,000.00, together
with any and all extensions, renewals and modifications thereof.

 

  1.1.3.

A revolving line of credit in the maximum principal amount of TWENTY MILLION AND
NO/100 ($20,000,000.00) DOLLARS, solely for the purposes specifically enumerated
herein and to pay certain costs and expenses related thereto, by advancing said
sum to Borrower on a revolving basis from time to time at Borrower’s request
pursuant to the provisions herein contained (the “Development Loan”). The
Development Loan is evidenced by the Development Note.

 

  1.1.4.

A term loan in the original principal amount of TEN MILLION AND NO/100
($10,000,000.00) DOLLARS, solely for the purposes of refinancing Borrower’s
existing indebtedness owed to Fidelity National Financial Ventures, LLC and
certain costs and expenses related thereto related thereto (the “Second Term
Loan”).    The Second Term Loan has been fully funded prior to the date hereof.
The Second Term Loan is evidenced by the Second Term Note.

The Term Loan, the Line of Credit, the Development Loan, and the Second Term
Loan are sometimes hereinafter collectively referred to as the “Loans”. The Term
Note, the Revolving Note, the Development Note, and the Second Term Note are
sometimes hereinafter collectively referred to as the “Notes.”

 

2



--------------------------------------------------------------------------------

J. ALEXANDER’S HOLDINGS, LLC, a Delaware limited liability company (“Holdings”),
J. ALEXANDER’S RESTAURANTS, LLC, a Tennessee limited liability company, J.
ALEXANDER’S RESTAURANTS OF KANSAS, LLC, a Kansas limited liability company, J.
ALEXANDER’S OF TEXAS, LLC, a Texas limited liability company, JAX REAL ESTATE,
LLC, a Delaware limited liability company, JAX RE HOLDINGS, LLC, a Delaware
limited liability company, JAX REAL ESTATE MANAGEMENT, LLC, a Delaware limited
liability company, STONEY RIVER MANAGEMENT COMPANY, LLC, a Delaware limited
liability company, SRLS LLC, a Delaware limited liability company, STONEY RIVER
LEGENDARY MANAGEMENT, L.P., a Georgia limited partnership, and STONEY RIVER,
LLC, a Delaware limited liability company (herein collectively referred to as
the “Guarantors”), shall unconditionally guarantee payment of the Loans, and all
indebtedness now or hereafter owing to Lender by Borrower, and shall execute
instruments in such form as may be reasonably required by Lender to accomplish
such guaranties. The Guarantors herein stated include wholly-owned subsidiaries
of Borrower that own Collateral (as hereinafter defined).

1.2 Term. The term of the Loans shall be as set forth in the Notes, the deferral
letter from Lender to Borrower dated April 3, 2020 pertaining to the Second Term
Note (the “Deferral Letter”), and this Loan Agreement.

1.3 Interest. The Loans shall bear interest at annual rates as set forth in the
Notes. Interest accruing under the Notes shall be computed on the basis of a
three hundred sixty (360) day year. After default or maturity, interest and
penalties shall accrue as set forth in the Note and this Loan Agreement.
Notwithstanding anything herein to the contrary, in no event shall the interest
rate exceed the maximum rate allowed by applicable law.

1.4 Repayment Schedule. Payment of all obligations arising under the Loans shall
be made as set forth in the Notes and this Loan Agreement.

1.5 Commitment Fees; Non-Use Fee.

 

  1.5.1.

Upon closing of the Loan Modification, Borrower shall pay to Lender an upfront
commitment fee equal to $150,000.00 (1.00% of the increase in the maximum
principal amount of indebtedness under the Line of Credit), payable in full in
cash at closing.

 

  1.5.2.

Borrower shall pay to Lender a non-use fee (the “Non-Use Fee”) for the unused
portion of the Development Loan. The Non-Use Fee shall be 0.25% per annum of the
average, unused portion of the Development Loan, subject to quarterly
adjustments, payable quarterly in arrears until the termination of the
Development Loan.

 

  1.5.3.

Borrower shall pay to Lender a fee equal to either (a) 0.15% multiplied by the
purchase price (“Purchase Price”) if Borrower is sold at a Purchase Price equal
to or greater than $150,000,000.00, or (b) 0.10% multiplied by the Purchase
Price if the Purchase Price is less than $150,000,000.00. This fee will remain
in effect until September 3, 2021 or as extended by the Borrower and Lender.

1.6 Place of Payments. All payments of principal and interest shall be made at
150 Third Avenue South, Suite 800, Nashville, TN 37201, or at such other place,
or places, as Lender may direct by notice in writing to Borrower from time to
time.

 

3



--------------------------------------------------------------------------------

1.7 Prepayment. Prepayment of principal due under the Loans may be made at any
time without premium or other prepayment charge.

1.8 Pre-Closing Requirements. Prior to closing the Loan Modification, the
following conditions shall have been met by the Borrower and/or Guarantors, as
applicable:

(a) Borrower and Guarantors shall have provided to Lender certified resolutions
appropriately authorizing the transactions contemplated herein and designating
an authorized officer or other agent to execute all Loan Documents to which such
entity is a party.

(b) Lender shall have received UCC-1 or UCC-3 financing statements in form
acceptable to Lender to be filed with the Secretary of State of Tennessee, and
such other locations as Lender may reasonably require, perfecting Bank’s
security interest in the Collateral (as hereinafter defined), and any waivers or
releases reasonably required by Lender.

(c) Lender shall have received a copy of certified articles of organization and
certificates of existence of Borrower and Guarantors from the Secretaries of
State for the states in which said entities are organized, together with copies
of the operating agreements or limited partnership agreement of Borrower and
Guarantors, as applicable.

(d) Lender shall have received UCC-11 searches issued by the Secretary of State
of Tennessee and such other jurisdictions as Lender may reasonably require.

1.9 Disbursement of Loans. The Term Loan and Second Term Loan have been
disbursed in full. Funds shall be disbursed by Lender under the Revolving Note
and the Development Note for the purposes provided herein on a revolving basis
from time to time at Borrower’s request, and subject to and in accordance with
the conditions and requirements contained herein, as follows:

(a) Lender shall not be obligated to disburse any portion of the Line of Credit
and the Development Loan other than closing costs of the Loans approved by
Lender, unless and until, at Lender’s option, the following conditions precedent
shall have been satisfied:

(i) Borrower shall be in material compliance with all covenants, warranties and
representations to which Borrower is obligated under this Loan Agreement.

(ii) No Event of Default shall then be in existence hereunder or would be caused
by any such disbursement.    

(iii) Advances under the Line of Credit in excess of $1,000,000.00 may be
requested in amounts up to and including $5,000,000.00 per fiscal month
beginning with fiscal month 8, 2020 (with any amounts not borrowed during any
particular period to be carried over to subsequent periods). Advances are
contingent upon the Borrower generating at least the minimum revenue amounts as
set forth on Schedule 1 attached hereto.

 

4



--------------------------------------------------------------------------------

Interest shall accrue on sums advanced only from the date of disbursement of
such sums.

(b) Advances under the Development Loan shall be subject to the following
additional terms and conditions:

(i) Prior to advancing funds under the Development Loan, Borrower shall be in
compliance with all the existing financial covenants.

(ii) Borrower may, at its option upon completion of any project financed under
the Development Loan, request that Lender term-out advances made in respect of
any such projects (a “Term-Out Option”). Thereafter, principal and interest
payments in respect of such advances (a “Conversion Loan”) shall be due and
payable monthly based upon a 180-month amortization for fee simple projects and
a 60-month amortization for leasehold projects, with all amounts advanced in
respect of a particular project being due and payable five (5) years from the
beginning of principal and interest amortization (the “Conversion Date”).

(iii) Upon the Conversion Date for a particular project, all amounts advanced
under Development Loan in respect of such project shall be available to be
reborrowed under the Development Loan, provided Borrower has provided the
documents described in Section 1.8 of this Agreement and further provided that
no Event of Default has occurred and is continuing.

(iv) Borrower shall have paid all reasonable legal expense and recording
cost/tax associated with perfecting Lender’s first priority security interest in
the J. Alexander’s locations currently financed with Lender, in addition to
paying any and all reasonable legal expense and recording cost/tax associated
with perfecting Lender’s first priority security interest in the Collateral
herein described.

(v) Borrower shall deliver or cause to be delivered to Lender a preliminary
budget for operation of any new restaurant within thirty (30) days after the
disbursement to Borrower of the initial disbursement to build said restaurant.
In addition, in the event Borrower exercises a Term-Out Option with respect to a
particular project, Borrower shall deliver to Lender or cause to be delivered to
Lender, such documentation as Lender may reasonably request in respect of such
project. Such documentation shall include but not be limited to a current
appraisal, title commitment, landlords consents and estoppels (for leasehold
projects) any environmental report and any other necessary reasonably required
documents, all of which shall be provided to Lender in a timely manner but not
less than thirty (30) days prior to the anticipated closing of the Conversion
Loan. To clarify, upon the Conversion Date, the subject Conversion Loan shall no
longer be secured by the Collateral, but shall be secured by a mortgage lien on
the fee simple or leasehold interest in the subject restaurant, the construction
of which was financed with the proceeds thereof. In addition, with respect to
any permanent loan secured by real property, the original principal amount of
such permanent loan will be the lesser of (a) Borrower’s total real estate
costs, or (b) 80% of the appraised property value. As part of the condition to a
permanent loan being made, the Guarantors shall agree to continue to guarantee
any such permanent loan.

 

5



--------------------------------------------------------------------------------

1.10 Collateral. As collateral for the Secured Obligations, as hereinafter
defined, including the Loan, Borrower shall have executed and delivered, or
caused to be executed and delivered to Lender, the following:

(a) Within sixty (60) days after the date hereof, a modification and
continuation of those certain mortgages/deeds of trust liens on twelve
(12) certain real estate assets owned by JAX Real Estate, LLC and J.
Alexander’s, LLC, together with mortgages/deeds of trust, or deed to secure
debt, as applicable, on five (5) additional real estate assets owned by Stoney
River Legendary Management, LP, Stoney River Management Company, LLC and J.
Alexander’s, LLC all as listed on Exhibit “A” attached hereto, upon which a J.
Alexander’s Restaurant, Stoney River Restaurant, or a Redlands Grill Restaurant
is located thereon (“Real Estate Collateral”). Except for Permitted Encumbrances
(as hereinafter defined), the Real Estate Collateral will be free and clear of
other liens, claims and encumbrances. As used herein “Permitted Encumbrances”
shall mean (i) matters shown on the title insurance commitments delivered to
Lender in connection herewith, (ii) subordinate judgment liens that are the
subject of an ongoing appeal, (iii) liens in favor of Lender, (iv) liens
securing purchase money indebtedness or capital lease obligations, and (v) liens
for taxes not yet delinquent or being contested in good faith, (vi) claims of
materialmen, mechanics, carriers, warehousemen, processors or landlords for
labor, materials, supplies or rentals incurred in the ordinary course of
business to the extent limited to the property or assets relating to such
contract, and (vii) liens in favor of a landlord to secure Borrower’s or its
subsidiaries’ obligations to pay rent. It is understood, however, that the
Lender has an existing security interest in said properties as set forth in the
Existing Loan Agreement, pursuant to which the Lender obtained a first priority
lien on the Real Estate Collateral to secure the Existing Notes.

(b) Assignment and Security Agreement, assigning and granting a security
interest to Lender in all items therein described and other rights and matters
as provided therein arising from or with respect to the Collateral as defined
therein, together with Financing Statements to evidence and perfect such
assignment and security interest, all of which shall be in form and substance
reasonably satisfactory to Lender in all respects, and which shall be first
priority encumbrances upon the property, rights and interests which are the
subject of such Assignment and Security Agreement and Financing Statements
(subject to Permitted Encumbrances).

(c) Guaranties of the Guarantors in form and substance reasonably satisfactory
to Lender executed by the Guarantors.

The foregoing instruments and documents, and any other instruments and documents
now or hereafter securing the Secured Obligations pursuant to this Loan
Agreement, are herein sometimes collectively called the “Security Instruments.”
The Security Instruments, together with the Notes, this Loan Agreement, and any
other instruments and documents now or hereafter evidencing, securing or
regulating the Loans or Secured Obligations are herein sometimes collectively
called the “Loan Documents.”

Without limiting any of the provisions thereof, the Security Instruments shall
secure the following (the “Secured Obligations”):

 

6



--------------------------------------------------------------------------------

(a) The full and timely payment of the indebtedness evidenced by the Notes,
together with interest thereon, and all extensions, modifications and renewals
thereof.

(b) The full and prompt performance of all the obligations of Borrower to Lender
under the Loan Documents.

(c) The full and prompt payment of all costs and expenses of whatever kind or
nature incident to the collection of any indebtedness evidenced by the Notes,
the enforcement or protection of the Security Instruments, or the exercise by
Lender or any rights or remedies of Lender with respect to any indebtedness
evidenced by the Notes, including but not limited to reasonable attorney fees
incurred by Lender in connection therewith, all of which Borrower agrees to pay
upon demand.

(d) The full and prompt payment and performance of any and all other
indebtedness and obligations of Borrower to Lender, whether direct, indirect,
contingent or matured, and whether incurred as endorser, guarantor, maker,
surety or otherwise, whether now existing or hereafter arising.

1.1 Collateral Substitution. In the event Borrower shall elect to close or
dispose of a restaurant that is part of the Real Estate Collateral, Lender shall
release its mortgage lien on said Real Estate Collateral and any related
personal property, so long as Borrower shall provide Lender with a mortgage lien
on a substitute property reasonably satisfactory to Lender (which shall be
subject to terms, conditions, and documentation reasonably satisfactory to
Lender).

1.12 Further Documents and Actions. Borrower and Guarantors shall execute such
instruments as Lender may reasonably require from time to time (which shall be
in such form and substance as Lender may reasonably require), and shall take
such other actions as Lender may reasonably require from time to time, to assure
the full realization by Lender of the security of all the Collateral.

II. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender as follows:

(a) Neither this Loan Agreement, nor any document, financial statement, report,
notice, schedule, certificate, statement or other writing which has, or shall
be, furnished to Lender by or on behalf of Borrower hereunder contains any
untrue statement of a material fact, or omits to state a fact material to this
Loan Agreement, or the Loans to be made hereunder.

(b) Borrower has full power and authority to consummate the transactions
contemplated hereby.

(c) Borrower and each Guarantor has, and shall have, the authority and capacity
to execute and deliver the Loan Documents to which it is a party.

 

7



--------------------------------------------------------------------------------

(d) As of the date hereof, there is no default, under any instrument or document
to which Borrower or any Guarantor is a party, which default is reasonably
likely to cause a material adverse effect upon Borrower and Guarantors’
financial condition taken as a whole (a “Material Adverse Effect”). Neither the
execution nor delivery of this Loan Agreement, or any of the Loan Documents, nor
compliance with their terms and provisions, will conflict with or be in
violation of any applicable law, regulation, ordinance, court order, injunction,
writ, or decree which conflict is reasonably likely to result in a Material
Adverse Effect.

(e) As of the date hereof there is no pending or, to Borrower’s knowledge,
threatened judicial, administrative, or arbitrational action or proceeding
affecting Borrower, or any Guarantor, before any court, governmental agency, or
arbitrator which relates in any adverse manner to any of the transactions
contemplated by this Loan Agreement, or which if adversely determined, is
reasonably likely to result in a Material Adverse Effect. Neither Borrower nor
any Guarantor has any material contingent liability not disclosed in the
financial information heretofore furnished to Lender, which is reasonably likely
to result in a Material Adverse Effect.

(f) The funds disbursed under the Loans shall be used for no purpose other than
the purposes stated above and for working capital needs and other general
business purposes.

(g) The financial statements which have been heretofore delivered to Lender by
or on behalf of Borrower and Guarantors, and all financial statements which
shall be delivered hereunder by Borrower or Guarantors during the term of this
Loan Agreement, and until payment of the Loans made hereunder, fairly present,
and shall fairly present, in all material respects, the financial condition and
results of operations of the Borrower as of and for the periods represented.

(h) Borrower is a Tennessee limited liability company, validly existing, and in
good standing under the laws of the State of Tennessee and has the power to own
its properties, to carry on its business as now conducted, and to enter into and
perform its obligations under this Loan Agreement and the other Loan Documents.
Borrower is duly qualified to do business and in good standing in any other
state in which a failure to be so qualified could reasonably be expected to have
a Material Adverse Effect. The parties executing the Loan Documents on behalf of
Borrower are duly authorized to act on its behalf.

(i) Guarantors are validly existing and in good standing under the laws of the
states of their organization and have the power to guarantee the indebtedness
contemplated hereby, to carry on business as now conducted, and to enter into
and perform obligations under this instrument and the other Loan Documents.
Guarantors are duly qualified to do business and in good standing in any other
state in which a failure to be so qualified could reasonably be expected to have
a Material Adverse Effect. The parties executing the Loan Documents on behalf of
Guarantors are duly authorized to act on behalf of such Guarantors.

(j) As of the date hereof, Borrower’s principal office and chief place of
business is located at 3401 West End Avenue, Suite 260, Nashville, Tennessee
37203. Borrower will give Lender thirty (30) days’ notice of any change in its
principal office or chief place of business.

 

8



--------------------------------------------------------------------------------

III. COVENANTS OF BORROWER

3.1 Loan Documents. Borrower and Guarantors shall execute and deliver, or cause
to be executed and delivered, to Lender for the Loans to be made hereunder,
prior to disbursement thereof (or within the periods described in Section 1.9(c)
above), all of the Loan Documents, including but not limited to this Loan
Agreement, the Notes and Security Instruments, all in form and substance
reasonably satisfactory to Lender in all respects.

3.2 Additional Documentation. Borrower shall deliver to Lender charters, bylaws,
certifications, affidavits, good standing certificates, resolutions, opinions of
counsel, and such other documentation as may be reasonably necessary in Lender’s
judgment, to authorize the execution and delivery of any of the Loan Documents
or to carry out the provisions of this Loan Agreement.

3.3 Liens. Borrower shall for the term of this Loan Agreement, and until payment
of the Loan made hereunder, keep the Collateral free and clear of any and all
liens except Permitted Encumbrances and shall pay all taxes (if any) which may
be charged against any part or all of the Collateral, prior to the time such
become delinquent. However, Borrower shall not be required to pay any such lien
claim, tax or assessment deemed by Borrower to be excessive or invalid, or which
may be otherwise contested by Borrower, for so long as Borrower shall in good
faith object to or otherwise contest the validity of the same by appropriate
legal proceeding, and provided further that Borrower, upon demand by Lender, as
protection and indemnity against loss or damage resulting therefrom, shall
deposit, either in cash, bond, or other collateral acceptable to Lender, an
amount sufficient in Lender’s reasonable judgment to cover the claim for such
unpaid amounts, together with any costs or penalties which may thereafter
accrue. Borrower shall pay, in any event, any such items prior to any judicial
or nonjudicial sale to enforce any such lien.

3.4 Financial Statements and Other Information. Borrower shall provide Lender
with quarterly company prepared consolidating and consolidated financial
statements and a quarterly loan covenant compliance report within 45 days after
the end of the first three (3) fiscal quarters of each fiscal year. Borrower
shall also provide Lender with an annual audited consolidated financial
statement and a loan covenant compliance report within 120 days of Borrower’s
fiscal year-end.

3.5 Additional Financial Covenants. Financial covenants will be calculated on a
trailing four quarters basis (and for J. Alexander’s Holdings, LLC, and its
subsidiaries on a consolidated basis) and will consist of:

(a) Initial Covenant Period. For the time period commencing on May 7, 2020 and
extending through July 4, 2021 (the “Initial Covenant Period”), the following
financial covenants shall apply:

 

(1)

Borrower shall attain at least $99,755,000.00 of revenue for Borrower’s fiscal
year ending January 3, 2021, and shall attain at least $118,350,000.00 of
revenue on a four quarter trailing basis by April 4, 2021, and shall attain at
least $166,812,000.00 of revenue on a four quarter trailing basis by July 4,
2021.

 

(2)

Borrower shall maintain Maximum Adjusted Debt to Tangible Net Worth of 0.80 or
less and defined as the ratio of Total Funded Debt to Tangible Net Worth. This
covenant will be measured quarterly beginning September 27, 2020. “Tangible Net
Worth” shall mean (i) total assets less any intangible assets (including
right-of-use lease assets) minus (ii) total liabilities less any lease
liabilities or other such liabilities that would be determined to be of an
intangible nature, all determined in accordance with GAAP. “Total Funded Debt”
shall mean the outstanding principal amount of all obligations for borrowed
money.

 

9



--------------------------------------------------------------------------------

(b) Remaining Covenant Period. For the time period commencing July 5, 2021 and
extending through the Maturity Date (as defined in each Note):

 

(1)

Fixed Charge Coverage Ratio. Borrower shall maintain a Fixed Charge Coverage
ratio of not less than 1.25 to 1.0. Fixed Charge Coverage Ratio shall be
measured at quarter-end based on a four-quarter trailing basis. Fixed Charge
Coverage Ratio shall be defined as the ratio of (A) the sum of Net Income
(excluding the effect of any extraordinary or non-recurring gains or losses
including any asset impairment charges, restaurant closing expenses (including
lease buy-out expenses), changes in valuation allowance for deferred tax assets
and non-cash deferred income tax benefits and expenses and up to $1,000,000.00
(in the aggregate for the 5-year term of the Development Loan) in uninsured
losses) plus depreciation and amortization plus interest expenses plus rent
payments plus non-cash FASB 123R items, i.e. stock based compensation and
non-cash expenses related to a profits interest plan, plus other non-cash
expenses or charges, and plus expenses associated with the public
offering/spin-off process, regardless of whether the public offering/spin-off
occurs or is delayed, minus the greater of i) actual total store maintenance
capital expenditures (excluding major remodeling or image enhancements), or ii)
the total number of Borrower’s stores operating for at least 18 months
multiplied by $40,000.00, to (B) the sum of interest expense plus rent payments
plus current maturities of long term debt and capital leases.

 

(2)

Maximum Adjusted Debt to EBITDAR Ratio. Borrower shall maintain an Adjusted Debt
to EBITDAR Ratio of not more than 4.0 to 1.0. Maximum adjusted Debt to EBITDAR
shall be measured at quarter-end based on a four quarter trailing basis. Maximum
Adjusted Debt to EBITDAR Ratio is defined as the ratio of (A) Total Funded Debt
minus invested Funds plus rent payments multiplied by 7, to (B) EBITDAR.
Invested Funds is defined as short term, liquid investments such as money
markets with maturities of less than one year in length, and cash and cash
equivalents; provided that investments into any joint venture or any endeavor
not consistent with Borrower’s core restaurant operating business without
consent of Lender shall be excluded. EBITDAR shall be defined as the sum of: Net
Income for such period (excluding the effect of any extraordinary or
non-recurring gains or losses including any asset impairment charges, restaurant
closing expenses (including lease buy-out expenses), changes in valuation
allowance for deferred tax assets and non-cash deferred income tax benefits and
expenses and up to $1,000,000.00 (in the aggregate for the five year term of the
Development Loan) in uninsured losses) plus an amount which, in the
determination of Net Income for such period has been deducted for (i) interest
expense for such period; (ii) total federal, state foreign or other income taxes
for such period; (iii) all depreciation and amortization for such period;
(iv) rent payments; and (v) non-cash FASB 123R items, i.e. stock based
compensation, and non-cash expense related to a profits interest plan, plus any
other non-cash expenses or charges, and plus expenses associated with the public
offering/spin-off process, regardless of whether the public offering/spin-off
process occurs or is delayed, all as determined with GAAP.

 

10



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles consistently applied,
provided that, notwithstanding any changes in such generally accepted accounting
principles, any leases now existing or hereafter entered into that would have
been treated as operating leases under generally accepted accounting principles
as of December 30, 2018, will continue to not be treated as indebtedness for all
purposes under this Agreement, including this Section 3.5.

3.6 Notice of Claims. Borrower shall promptly notify Lender of any litigation
exceeding $500,000.00 by any third party which may arise with respect to the
Collateral, not covered by insurance subject to customary deductibles.

3.7 Insurance. If such insurance is obtainable, Borrower shall furnish to Lender
insurance policies with companies, and coverage and amounts, reasonably
satisfactory to Lender insuring the Collateral against loss or damage by fire
and other casualty, and such other risks as may be reasonably requested by
Lender, said policies to insure the full replacement cost of such Collateral.
Each such policy shall be maintained in full force and effect until the Loans
have been paid in full.

3.8 Ownership of Collateral. Except as set forth herein and the other Loan
Documents, Borrower shall at all times until final payment of the Loans be the
true and lawful owner of all the Collateral.

3.9 Assignments and Participations. Lender shall have the right at any time to
sell and assign interests and to sell participations in the Loans in accordance
with customary terms, including prior consent of the Borrower (not to be
unreasonably withheld), which consent shall not be required if any Event of
Default exists.

3.10 Deposit Accounts. Borrower agrees to maintain the vast majority of its
treasury management depository accounts and treasury management account balances
with Lender.

3.11 Dividends.

(a) Any direct or indirect subsidiary of Borrower may pay dividends to another
direct or indirect subsidiary of Borrower or to Borrower.

(b) Borrower shall be permitted to pay dividends to Holdings.

(c) Holdings shall be permitted to pay tax dividends to its members.

(d) Borrower shall be prohibited from issuing or declaring cash dividends
without Lender’s written permission until the Loans are fully repaid or expired,
except as otherwise noted in (a), (b) and (c) above. Amounts paid to an
affiliate of Borrower pursuant to a management agreement or similar arrangement
are not considered a dividend.

 

11



--------------------------------------------------------------------------------

3.12 Reimbursement. Upon receiving the reported Maximum Adjusted Debt to EBITDAR
Ratio for the preceding quarter determined by Borrower’s quarterly loan
compliance report, and determining the applicable interest rate and non-use fee,
Lender and Borrower agree that Lender shall reimburse Borrower for any interest
and non-use fee overpaid and Borrower shall reimburse Lender for any interest
and non-use fee owed within thirty (30) days of such determination.

IV. EVENTS OF DEFAULT

Each of the following shall constitute an Event of Default hereunder:

(a) If Borrower shall fail to pay any installment under the Loans within five
(5) days of Lender’s written notice to Borrower; or

(b) If Borrower shall fail to pay sums due under the Loans at maturity; or

(c) If Borrower or any of the Guarantors shall fail to keep and perform any
other covenant or provision contained in this Loan Agreement, or in any of the
Loan Documents, or if at any time any representation or warranty made by
Borrower or any of the Guarantors, herein or otherwise in connection with the
Loans made hereunder, shall be materially incorrect, and such failure shall
continue unremedied for a period of thirty (30) days following the earlier of
the date an executive officer of Borrower first has actual knowledge of such
breach or failure, or the date Borrower is given written notice from Lender to
Borrower specifying such breach or failure. If such failure cannot be cured by
Borrower with reasonable diligence within such thirty (30) day period, then such
period shall be extended to a total of forty-five (45) days provided that within
such thirty (30) day period Borrower shall commence to cure such breach or
failure and shall continue to proceed thereafter with reasonable diligence; or

(d) If Borrower or any of the Guarantors (i) shall generally not pay or shall be
unable to pay its or their debts as such debts become due; or (ii) shall make a
general assignment for the benefit of creditors or petition or apply to any
tribunal for the appointment of a custodian, receiver or trustee for such party,
the Collateral or a substantial part of such party’s assets; or (iii) shall
commence any proceeding under bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect; or (iv) shall have had any
petition or application filed or commenced against it or them in which an order
for relief is entered or an adjudication or appointment is made; or (v) shall
indicate, by any act or omission, such party’s consent to, approval of or
acquiescence in any such petition, application, proceeding, or order for relief
or the appointment of a custodian, receiver or trustee for such party, the
Collateral or a substantial part of such party’s assets; or (vi) shall suffer
any custodianship, receivership or trusteeship to continue undischarged for a
period of thirty (30) days or more; or

(e) If Borrower or any of the Guarantors shall be liquidated or dissolved
(provided, however, any Guarantor may be liquidated, dissolved or merged into
another Guarantor or Borrower); or

(f) If there is a material default in any other indebtedness or obligations now
or hereafter owing by Borrower or Guarantors to Lender, subject to applicable
cure provisions.

 

12



--------------------------------------------------------------------------------

In any such event, Lender may, in addition to all remedies available to Lender
under the terms of any of the Loan Documents, or otherwise by applicable law,
take any or all of the following actions, concurrently or successively:
(i) declare the indebtedness evidenced by the Notes delivered pursuant to this
Loan Agreement to be immediately due and payable without presentment, demand, or
other notice, all of which are expressly waived, unless notice is specifically
provided herein, or elsewhere in the Loan Documents, (ii) terminate the
obligation of Lender to extend credit of any kind hereunder, whereupon the
obligation of Lender to make additional advances hereunder shall terminate,
and/or (iii) acquire possession of the Collateral.

Borrower shall be liable to Lender for all sums paid or expended by Lender
during the occurrence of an Event of Default in connection with the Collateral
or otherwise in connection with this Loan Agreement, and all such payments made
or liabilities incurred by Lender hereunder, of any kind whatsoever, shall be
payable upon demand, and all of the foregoing, shall be deemed to constitute
advances under this Loan Agreement, and the Notes, and shall be additional
indebtedness secured by the Security Instruments.

V. GENERAL PROVISIONS

5.1 Setoff. In addition to all rights of setoff, Lender shall have upon the
occurrence of an Event of Default hereunder the right to appropriate and apply
to the payment of the Loans outstanding hereunder, any and all balances,
credits, deposits, accounts, money, or other property of Borrower or Guarantors
then or thereafter held by or deposited with Lender.

5.2 Attorney Fees and Costs. Borrower shall be liable to Lender for all sums
reasonably paid or incurred by Lender in connection with this Loan Agreement,
the Loans made hereunder, the Collateral, whether paid or incurred by reason of
any default hereunder, or in any of the Loan Documents, or otherwise, and such
shall include, but shall not be limited to, the payment of all reasonable
attorneys’ fees so paid or incurred. All such sums shall be payable by Borrower
to Lender upon demand, and all of the foregoing shall constitute advances under
this Loan Agreement. Borrower shall further pay to Lender all costs and expenses
incurred by Lender, including, but not limited to, reasonable attorneys’ fees,
in the preparation and consummation of this Loan Agreement, and the Loan made
hereunder.

Borrower will pay all reasonable outside legal fees and UCC recording cost and
search expenses incurred by the Lender relative to negotiation and document
preparation (whether or not the contemplated transaction is closed and funded),
and any and all reasonable legal fees and expenses incurred by Lender after the
closing for any and all ongoing administrative, enforcement and collection
expenses related to the Loans.

5.3 Remedies Cumulative. All remedies provided for in this Loan Agreement, or in
any of the Loan Documents, shall be cumulative, and shall be in addition to all
other remedies available to Lender by applicable law.

 

13



--------------------------------------------------------------------------------

5.4 Inspection. Upon reasonable prior notice, Lender, its representatives and
designees, shall have reasonable access to the books and records of Borrower
with respect to the Collateral, and shall be entitled to copies of such records
upon request. Borrower shall make such books and records available to Lender
upon reasonable request. Upon reasonable prior notice, Lender shall be entitled
to access to the Collateral for the purpose of inspecting the same, and in order
to otherwise carry out the provisions of this Loan Agreement, or of any of the
Loan Documents.

5.5 No Waiver. The failure of Lender to exercise any right or remedy granted
under this Loan Agreement, any of the Loan Documents, or by applicable law,
shall not be a waiver of Lender’s right or rights to exercise any such right or
remedy upon any subsequent default.

5.6 Captions. Captions used herein are for convenience only, and shall not be
construed as limiting the construction of the provisions of this Loan Agreement.

5.7 Notice. Any and all notices permitted or required under this Loan Agreement,
or any of the Loan Documents, shall be deemed given if hand-delivered, or mailed
by United States registered or certified mail, postage prepaid, return receipt
requested, to the following addresses:

 

If to Borrower, as follows:    J. Alexander’s, LLC    Attn: Mark Parkey, CFO (or
Jessica Hagler)   

3401 West End Avenue, Suite 260

Nashville, Tennessee 37203

 

with a copy to:    Bass, Berry & Sims PLC    Attn: Felix R. Dowsley, III    150
Third Avenue S., Suite 2800   

Nashville, TN 37201

 

and in the case of Lender:    Pinnacle Bank    Attn: William W. DeCamp, Senior
Vice President    150 Third Avenue S., Suite 800   

Nashville, Tennessee 37201

 

with a copy to:    Gullett, Sanford, Robinson & Martin PLLC    Attn: Catherine
H. Gwyn    150 Third Avenue S., Suite 1700    Nashville, Tennessee 37201

or to such other address, or addresses, as either party may request in writing
to the other from time to time. No notice to or demand on Borrower hereunder, in
itself shall entitle Borrower to any other or further notice or demand in
similar or other circumstances, or shall constitute a waiver of the rights of
Lender to any other or further action in any circumstances without notice or
demand.

5.8 Interest. Notwithstanding anything herein to the contrary, in no event shall
interest charged under the Loans hereunder exceed the maximum rate allowed by
applicable law. Interest shall be calculated on the basis of a three hundred
sixty (360) day year.

 

14



--------------------------------------------------------------------------------

5.9 No Liability. Except to the extent caused by Lender’s negligence or willful
misconduct, Borrower shall indemnify and hold harmless Lender from and against
any and all liability, loss, and damage incurred by Lender in connection with
this Loan Agreement.

5.10 Successors and Assigns. This Loan Agreement shall be binding upon the
parties hereto, and their respective successors and assigns. However, no rights
of Borrower hereunder may be assigned without the express prior written consent
of Lender.

5.11 Severability. The invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of the remaining provisions.

5.12 Entire Agreement, Amendment. This Loan Agreement, and the Loan Documents
executed pursuant hereto shall constitute the entire agreement of the parties.
Any additional provisions contained in the Loan Documents not contained herein
shall be supplemental and in addition to the provisions hereof. This Loan
Agreement may be modified or amended only by an instrument in writing executed
by all parties hereto.

5.13 Applicable Law. The construction and validity of this Loan Agreement, and
the Loans made hereunder, shall be governed by the law of the State of
Tennessee, except to the extent that such may be pre-empted by applicable law or
regulation of the United States of America governing the charging or receiving
of interest.

5.14 Time of the Essence, Gender, Number. Time is of the essence with respect to
this Loan Agreement, and all provisions and obligations hereof. As used herein,
the singular shall refer to the plural, the plural to the singular, and the use
of any gender shall be applicable to all genders.

5.15 Further Assurances. Borrower shall execute and deliver such additional
instruments and documents and take such further actions, as may be reasonably
requested by Lender from time to time to further evidence or perfect the rights
of and obligations owing to Lender hereunder and to correct any errors or
mistakes in the transactions evidenced hereby.

5.16 Counterparts. This Loan Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument.

5.17 Guarantors. The Guarantors join in the execution of this Agreement for the
purpose of acknowledging Guarantors’ respective obligations with respect to this
Agreement, the Notes, and in addition any other instrument or document
evidencing or securing all or any part of the Loans, to the extent applicable to
each Guarantor.

5.18 Amendment and Restatement. This Third Amended and Restated Loan Agreement
constitutes an amendment and restatement of that certain Second Amended and
Restated Loan Agreement, dated May 20, 2015, as subsequently modified, by and
among the Borrower, the Lender and the within named Guarantors.

 

15



--------------------------------------------------------------------------------

5.19 Jury Waiver. BORROWER AND GUARANTORS HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, BASED HEREON
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS
OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING
INTO OR ACCEPTING THIS AGREEMENT. FURTHER, BORROWER AN GUARANTORS HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF LENDER, OR LENDER’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF SUCH LITIGATION,
SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. ANY ACTION BROUGHT
HEREUNDER OR WITH RESPECT TO THE SUBJECT MATTER HEREOF MUST BE BROUGHT IN THE
STATE COURTS SITTING IN DAVIDSON COUNTY, TENNESSEE OR IN THE UNITED STATES
DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE WHICH SHALL HAVE EXCLUSIVE
JURISDICTION AND VENUE OF ANY SUCH MATTERS. PROVIDED THAT FOR ANY ACTION FOR
WHICH IN REM JURISDICTION IS REQUIRED, ANY SUCH ACTION MAY BE BROUGHT IN THE
STATE COURTS SITTING IN COUNTY AND STATE IN WHICH THE ACTION ARISES, OR IN THE
FEDERAL DISTRICT COURT, AS MAY BE NECESSARY.

The remainder of this page is left intentionally blank.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated Loan
Agreement as of the date first above written.

 

BORROWER:

 

J. ALEXANDER’S, LLC,

a Tennessee limited liability company

 

By:  

/s/ Mark A. Parkey

Name:   Mark A. Parkey Title:  

Executive Vice President, Chief Financial Officer and Treasurer

 

LENDER: PINNACLE BANK By:  

/s/ William W. DeCamp

  William W. DeCamp, Senior Vice President

 

GUARANTORS: J. ALEXANDER’S HOLDINGS, LLC, a Delaware limited liability company
By:  

/s/ Mark A. Parkey

Name:   Mark A. Parkey Title:   Executive Vice President, Chief Financial
Officer and Treasurer J. ALEXANDER’S RESTAURANTS, LLC, a Tennessee limited
liability company By:  

/s/ Mark A. Parkey

Name:   Mark A. Parkey Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

17



--------------------------------------------------------------------------------

J. ALEXANDER’S RESTAURANTS OF KANSAS, LLC, a Kansas limited liability company
By:  

/s/ Mark A. Parkey

Name:   Mark A. Parkey Title:   Executive Vice President, Chief Financial
Officer and Treasurer J. ALEXANDER’S OF TEXAS, LLC, a Texas limited liability
company By:  

/s/ Mark A. Parkey

Name:   Mark A. Parkey Title:   Executive Vice President, Chief Financial
Officer and Treasurer JAX REAL ESTATE, LLC, a Delaware limited liability company
By:  

/s/ Mark A. Parkey

Name:   Mark A. Parkey Title:   Executive Vice President, Chief Financial
Officer and Treasurer JAX RE HOLDINGS, LLC, a Delaware limited liability company
By:  

/s/ Mark A. Parkey

Name:   Mark A. Parkey Title:   Executive Vice President, Chief Financial
Officer and Treasurer JAX REAL ESTATE MANAGEMENT, LLC, a Delaware limited
liability company By:  

/s/ Mark A. Parkey

Name:   Mark A. Parkey Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

18



--------------------------------------------------------------------------------

STONEY RIVER MANAGEMENT COMPANY, LLC, a Delaware limited liability company By:  

/s/ Mark A. Parkey

Name:   Mark A. Parkey Title:   Executive Vice President, Chief Financial
Officer and Treasurer SRLS LLC, a Delaware limited liability company By:  

/s/ Mark A. Parkey

Name:   Mark A. Parkey Title:   Executive Vice President, Chief Financial
Officer and Treasurer STONEY RIVER LEGENDARY MANAGEMENT, L.P., a Georgia limited
partnership By:  

/s/ Mark A. Parkey

Name:   Mark A. Parkey Title:   Executive Vice President, Chief Financial
Officer and Treasurer STONEY RIVER, LLC, a Delaware limited liability company
By:  

/s/ Mark A. Parkey

Name:   Mark A. Parkey Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

19



--------------------------------------------------------------------------------

Schedule 1

Applicable Revenue Thresholds

Such Advances are contingent on the Borrower generating at least the following
levels of revenue on a trailing three fiscal month basis:

As of the end of:

 

fiscal month 7 2020

   $ 19,652,290  

fiscal month 8 2020

   $ 23,440,000  

fiscal month 9 2020

   $ 27,040,000  

fiscal month 10 2020

   $ 30,080,000  

fiscal month 11 2020

   $ 34,880,000  

fiscal month 12 2020

   $ 45,360,000  

fiscal month 1 2021

   $ 49,516,260  

fiscal month 2 2021

   $ 51,432,520  

fiscal month 3 2021

   $ 47,827,850  

fiscal month 4 2021

   $ 47,445,030  

fiscal month 5 2021

   $ 47,062,220  

fiscal month 6 2021

   $ 46,583,700  

fiscal month 7 2021

   $ 45,970,470  

fiscal month 8 2021

   $ 45,357,250  

 

20



--------------------------------------------------------------------------------

EXHIBIT “A”

17 Restaurant Locations:

 

1.

1721 Galleria Blvd., Franklin, Williamson County, TN 37064

 

2.

2215 Hamilton Place Blvd., Chattanooga, Hamilton County, TN 37421

 

3.

2670 No. Germantown Pkwy., Memphis, Shelby County TN 38133

 

4.

1410 16th Street, Oak Brook, DuPage County, IL 60523

 

5.

3320 Galleria Circle, Hoover, Jefferson County, AL 35244

 

6.

7970 Washington Village Drive, Dayton, Montgomery County OH 45459

 

7.

7550 Vantage Drive, Columbus, Franklin County, OH 43235

 

8.

19200 Haggerty Road, Livonia, Wayne County, MI 48152

 

9.

11471 Metcalf Avenue, Overland Park, Johnson County, KS 66210

 

10.

8550 West Broward Blvd., Plantation, Broward County, FL 33324

 

11.

913 Dale Mabry Highway, Tampa, Hillsborough County, FL 33609

 

12.

5245 Peachtree Parkway, Peachtree Corners, Gwinnett County, GA 30092

 

13.

9709 East County Line Road, Englewood, Arapahoe County, CO 80112

 

14.

4077 Lake Cook Road, Northbrook, Cook County, IL 60062

 

15.

5800 State Bridge Road, Johns Creek, Fulton County, GA 30097

 

16.

20504 North Rand Road, Deer Park, Lake County, IL 60010

 

17.

3900 Summit Plaza Drive, Louisville, Jefferson County, KY 40241

 

21